DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/11/22 have been fully considered but they are not persuasive. Applicant argues Bookbinder et al. (US 2011/0064368 A1) fails to disclose a fiber which both satisfies the claimed bend loss values and exhibits a mode field diameter of about 9.0 microns or greater at 1310 nm wavelength, since Examples 20-25 (which satisfy the claimed bend loss values) all have mode field diameters less than 9.0 microns (i.e. example 20 has a MFD @ 1310nm of 8.73 microns and example 22 has a MFD @ 1310nm of 8.67 microns).  Examiner respectfully disagrees.
The claim requires a mode field diameter of about 9.0 microns or greater at 1310 nm wavelength (emphasis added).  The MFDs of examples 20 and 22 fall within the required range.  That is, “about 9.0 microns” encompasses values less than 9.0, including 8.73 and 8.67, and does not require values 9.0 and greater, as argued by Applicant.  
For these reasons, Applicant’s arguments are unpersuasive, and the rejection of claims 1-13 under 35 U.S.C. 102(a)(1) is maintained.  This Action is final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bookbinder et al. (US 2011/0064368 A1).
Re. Claim 1, Bookbinder et al. discloses a single mode optical fiber ([0002]) comprising: 
a core region 1 having an outer radius r1 and a maximum relative refractive index Δ1max (Fig 1; [0007]); and 
a cladding region 2/3/4 surrounding the core region, the cladding region comprising a depressed-index cladding region 3, a first outer cladding region (i.e. first outer cladding region is formed by portion of cladding 4 having an outer radius of r4) surrounding the depressed-index cladding region 3, and a second outer cladding region (i.e. second cladding region is formed by portion of cladding 4 having an outer radius of r5) surrounding the first outer cladding region (Fig 1; [0026]), 
the first outer cladding region having a relative refractive index Δ4 that is lower than a relative refractive index Δ5 of the second outer cladding region (Fig 1; [0026]), 
wherein the single mode optical fiber has a bend loss at 1550 nm for a 15 mm diameter mandrel of less than about 0.75 dB/turn, has a bend loss at 1550 nm for a 20 mm diameter mandrel of less than about 0.20 dB/turn, and a bend loss at 1550 nm for a 30 mm diameter mandrel of less than about 0.005 dB/turn (Table 2), and 
wherein the single mode optical fiber has a mode field diameter of about 9.0 microns or greater at 1310 nm wavelength and a cable cutoff of less than about 1260 nm (Table 2, [0031]).  
Re. Claim 2, Bookbinder et al. discloses the mode field diameter is about 9.1 microns or greater ([0031]).  
Re. Claim 3, Bookbinder et al. discloses the mode field diameter is about 9.2 microns or greater ([0031]).  
Re. Claim 4, Bookbinder et al. discloses the mode field diameter is less than about 9.6 microns ([0031]).  
Re. Claim 5, Bookbinder et al. discloses a minimum relative refractive index Δ3 of the depressed-index cladding region is between about -0.20% and about -0.60% ([0024]).  
Re. Claim 6, Bookbinder et al. discloses the relative refractive index Δ4 of the first outer cladding region is between about -0.01% and about -0.15% ([0027]).  
Re. Claim 7, Bookbinder et al. discloses the optical fiber cable has zero dispersion wavelength between about 1300 nm and about 1324 nm ([0031]).  
Re. Claim 8, Bookbinder et al. discloses the bend loss at 1550 nm for a 15 mm diameter mandrel is less than about 0.50 dB/turn (Table 2).  
Re. Claim 9, Bookbinder et al. discloses the bend loss at 1550 nm for a 20 mm diameter mandrel is less than about 0.15 dB/turn (Table 2).  
Re. Claim 10, Bookbinder et al. discloses the bend loss at 1550 nm for a 30 mm diameter mandrel is less than about 0.0035 dB/turn (Table 2).  
Re. Claim 11, Bookbinder et al. discloses the first outer cladding region is directly adjacent to the depressed-index cladding region (Fig 1; [0027]).  
Re. Claim 12, Bookbinder et al. discloses the depressed-index cladding region has a volume V3 in a range of about 30 %Δ-micron2 to about 70 %Δ-micron2  ([0026]).
Re. Claim 13. The single mode optical fiber of claim 1, where the first outer cladding region has a volume V4 (i.e. V4A) in a range of about 3 %Δ-micron2 to about 25 %Δ-micron2 ([0026]).
Allowable Subject Matter
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or reasonably suggest a method of making a single mode optical fiber, the method comprising: providing an overclad assembly that forms a central channel; fire polishing the overclad assembly to form a fire polished layer; inserting a consolidated core assembly, having a core region and a depressed-index cladding region, into the central channel to form a core-cladding assembly such that a gap is disposed between the consolidated core assembly and the overclad assembly; and heating the core-cladding assembly while exposing the core-cladding assembly to either (i) an up-dopant to increase the relative refractive index of a portion of the core-cladding assembly that is radially outside of the fire polished layer, or (ii) a down-dopant to decrease the relative refractive index of a portion of the core-cladding assembly that is radially inside of the fire polished layer.
The most applicable prior art, Bookbinder et al., discussed above, fails to disclose or reasonably suggest the claimed method, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        11/10/22